SMITH, T., Associate Judge.
Appellant, Arthur Friend appeals the trial court’s summary final judgment of foreclosure. Because his notice of appeal was not filed within thirty days of the rendition of the judgment we conclude that this court is without jurisdiction and therefore, this case is dismissed. Wetherington v. Minch, 637 So.2d 967 (Fla. 5th DCA 1994); Commonwealth Land Title Insurance Co. v. Freeman, 884 So.2d 164 (Fla.
2d DCA 2004); and American Auto. Assn: v. C.D.S. Towing & Recovery, Inc., 805 So.2d 1064 (Fla. 3d DCA 2002). The promissory note and mortgage provide for recovery by the appellee, Deutsche Bank Trust Company, of its attorneys’ fees and costs for this appeal. Therefore, the Bank’s motion for fees is granted and the trial court is directed to award the Bank its reasonable fees and taxable costs for this appeal.
DISMISSED.
THOMPSON and MONACO, JJ., concur.